Citation Nr: 1329701	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  10-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1975 to November 1979 and while in the South Carolina Army National Guard, he served on active duty from December 2003 to September 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2010, the Veteran appeared at a hearing before a Decision Review Officer and, in May 2011, he appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Although there is reference to service treatment records in the statement of the case, the record contains only one document from November 2004.  And there are no records for the period of active duty from 1975 to 1979 or from the South Carolina Army National Guard before or after the Veteran's period of active duty, ending in September 2005.  

As the record appears incomplete and as VA will make as many requests as are necessary to obtain relevant records from a Federal department and as VA will make a reasonable effort to obtain relevant records not in the custody of a Federal department, further development under the duty to assist is needed. 






Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel and service treatment records for the period of active duty with the U.S. Marine Corps from November 1975 to November 1979.  

If the records does not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request from the State of South Carolina Military Department, Office of the Adjutant General, the Veteran's service personnel and service treatment records for the South Carolina Army National Guard before, during, after the period of active duty from December 2003 to September 2005. 

If the records does not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  If the evidence of record is insufficient to decide the claim, ensure compliance with the duty to assist.  

4.  After the development is completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to Board  







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


